Case 4:18-cr-00620 Document 33 Filed on 09/04/19 in TXSD_ Page 1 of 16

UNITED STATES DISTRICT COURT ete: beac
SOUTHERN DISTRICT OF TEXAS sohbet Fok
HOUSTON DIVISION Fi

SEP 04 2019
UNITED STATES OF AMERICA a tty, Citta
v. § CRIMINAL NO. H-18-620
ANNA MARIA SITES :
PLEA AGREEMENT

 

The United States of America, by and through Ryan K. Patrick, United States
Attorney for the Southern District of Texas, and John R. Braddock, Assistant United
States Attorney, and Defendant, Anna Maria Sites, and Defendant’s counsel,
pursuant to Rule 11(c)(1)(A) and 11(c)(1)(B) of the Federal Rules of Criminal
Procedure, state that they have entered intc an agreement, the terms and conditions
of which are as follows:

The Defendant’s Agreement

1. Defendant agrees to plead guilty to Count One of the Indictment.
Count One charges Defendant with conspiracy to commit mail fraud, in violation of
Title 18, United States Code, Section 371. Defendant, by entering this plea, agrees
that she is waiving any right to have the facts that the law makes essential to the
punishment either charged in the Indictment or proven to a jury or judge beyond a

reasonable doubt.
Case 4:18-cr-00620 Document 33 Filed on 09/04/19 in TXSD Page 2 of 16

Punishment Range

2. The statutory maximum penalty for each violation of Title 18, United
States Code, Section 371, is a term of imprisonment of not more than five (5) and a
fine of not more than $250,000.00. If there is a pecuniary gain from the offense or
if there is a pecuniary loss to someone other than the Defendant from the offense,
the Defendant may be fined not more than the greater of twice the gross gain or twice
the gross loss. Title 18, United States Code, Section 3571(d). Additionally,
Defendant may receive a term of supervised release after imprisonment of up to three
(3) years. Title 18, United States Code, Sections 3559(a)(4) and 3583(b)(2).
Defendant acknowledges and understands that if she should violate the conditions
of any period of supervised release which may be imposed as part of her sentence,
then Defendant may be imprisoned for the entire term of supervised release, without
credit for time already served on the term of supervised release prior to such
violation. Title 18, United States Code, Section 3583(e)(3). Defendant understands
that she cannot have the imposition or execution of the sentence suspended, nor is
she eligible for parole.

Mandatory Special Assessment
3. Pursuant to Title 18, Unitecl States Code, Section 3013(a)(2)(A),

immediately after sentencing, Defendant will pay to the Clerk of the United States
Case 4:18-cr-00620 Document 33 Filed on 09/04/19 in TXSD Page 3 of 16

District Court a special assessment in the amount of one hundred dollars ($100.00)
per count of conviction. The payment wil be by cashier’s check or money order
payable to the Clerk of the United States District Court, c/o District Clerk’s Office,
P.O. Box 61010, Houston, Texas 77208, Attention: Finance.
Immigration Consequences

4. Defendant recognizes that plez.ding guilty may have consequences with
respect to her immigration status if she is not a citizen of the United States.
Defendant understands that if she is not a citizen of the United States, by pleading
guilty she may be removed from the United States, denied citizenship, and denied
admission to the United States in the future. Defendant’s attorney has advised
Defendant of the potential immigration consequences resulting from Defendant’s
plea of guilty.

| Cooperation

5. The parties understand this agreement carries the potential for the
United States to bring to the attention of the Court the full extent and value of the
defendant’s cooperation prior to sentencinz. The defendant further agrees to fully
cooperate with the United States. The defendant understands and agrees that the
United States will request that sentencing be deferred until that cooperation is

complete.
Case 4:18-cr-00620 Document 33 Filed on 09/04/19 in TXSD Page 4 of 16

6.

The defendant understands and agrees that “fully cooperate” as used

herein, includes providing all information relating to any criminal activity known to

defendant, including but not limited to conspiracy to commit wire fraud and mail

fraud. The defendant understands that such information includes both state and

federal offenses arising therefrom. In that regard:

(a)

(b)

(c)

(d)

(e)

(f)

Defendant agrees that this plea agreement binds only the United States
Attorney for the Southern District of Texas and Defendant; it does not
bind any other United States Attorney or any other unit of the
Department of Justice;

Defendant agrees to testify truthfully as a witness before a grand jury
or in any other judicial or administrative proceeding when called upon
to do so by the United States. Defendant further agrees to waive her
Fifth Amendment privilege against self-incrimination for the purpose
of this agreement;

Defendant agrees to voluntarily attend any interviews and conferences
as the United States may request;

Defendant agrees to provide truthful, complete and accurate
information and testimony ancl understands any false statements made
by the defendant to the Grand Jury or at any court proceeding (criminal
or civil), or to a government agent or attorney can and will be
prosecuted under the approprizte perjury, false statement or obstruction
statutes;

Defendant agrees to provide to the United States all documents in her
possession or under her control relating to all areas of inquiry and
investigation;

Should the United States’ description of the extent and value of the
defendant’s cooperation not meet the defendant’s expectations, the
defendant understands she remains bound by the terms of this
agreement and cannot, for that reason alone, withdraw her plea.
Case 4:18-cr-00620 Document 33 Filed on 09/04/19 in TXSD Page 5 of 16

Waiver of Appeal

7. Defendant is aware that Title 28, United States Code, Section 1291, and
Title 18, United States Code, Section 3742, afford a defendant the right to appeal the
conviction and sentence imposed. Additionally, Defendant is aware that Title 28,
United States Code, Section 2255, affords tie right to contest or “collaterally attack”
a conviction or sentence after the conviction or sentence has become final.
Defendant knowingly and voluntarily waives the right to appeal or collaterally attack
the conviction and the sentence imposed, or the manner in which the sentence was
determined, except that Defendant does not waive the right to raise a claim of
ineffective assistance of counsel on direct appeal, if otherwise permitted, or on
collateral review in a motion under Title 23, United States Code, Section 2255. In
the event the Defendant files a notice of appeal following the imposition of the
sentence or later collaterally attacks her conviction or sentence, the United States
will assert its rights under this agreement and seek specific performance of these
waivers.

8. In agreeing to these waivers, Defendant is aware that a sentence has not
yet been determined by the Court. Defendant is also aware that any estimate of the
possible sentencing range under the Sentencing Guidelines that she may have
received from her counsel, the United States, or the Probation Office, is a prediction,

not a promise, and such estimate did not induce her guilty plea and is binding on
Case 4:18-cr-00620 Document 33 Filed on 09/04/19 in TXSD_ Page 6 of 16

neither the United States, the Probation Office, nor the Court. The United States
does not make any promise or representation concerning what sentence Defendant
will receive. Defendant further understands and agrees that the Sentencing
Guidelines are “effectively advisory” to the Court. United States v. Booker, 125
S.Ct. 738 (2005). Accordingly, Defendant understands that, although the Court must
consult the Sentencing Guidelines and must take them into account when sentencing
Defendant, the Court is not bound to follow the Sentencing Guidelines nor sentence
Defendant within the calculated guideline range.

9. Defendant understands and agrees that each and all waivers contained
in the Agreement are made in exchange for the concessions made by the United
States in this Plea Agreement.

The United States’ Agreements
10. The United States agrees to each of the following:

(a) Defendant pleads guilty to Count One of the Indictment;

(b)  Atthe time of sentencing, the United States agrees not to oppose
Defendant’s anticipated request to the Court and the United States
Probation Office that she receive a two (2) level downward adjustment
under Section 3E1.1(a) of the United States Sentencing Guidelines
should Defendant accept responsibility as contemplated by the United
States Sentencing Guidelines (U.S.S.G.);

(c) If Defendant qualifies for an adjustment under U.S.S.G. §
3E1.1(a) and Defendant’s offense level is 16 or greater, the United
States may move for an additional one (1) level downward adjustment

based on the timeliness of the plea or the expeditious manner in which
Defendant provided complete information regarding her role in the

6
Case 4:18-cr-00620 Document 33 Filed on 09/04/19 in TXSD Page 7 of 16

offense;

(d) The United States will not object to a sentence at the low end of
the applicable Sentencing Guidelines;

(e) The United States will agree that there is one victim in this case;

(f) The United States will agree that an adjustment for abuse of
position of trust does not apply in this case;

(g) The United States reserves the right to move for a downward
departure pursuant to U.S.S.G. 5K1.1 should the United States
determine in its sole and absolute discretion that the Defendant has
provided substantial assistance;
(h) If Defendant pleads guilty to Count One of the Indictment and
persists in that plea through sentencing, and if the Court accepts this
Plea Agreement, the United States will move to dismiss any remaining
counts of the Indictment at the time of sentencing.
Agreement Binding - Southern District of Texas
11. The United States agrees that it will not further criminally prosecute
Defendant in the Southern District of Texas for offenses arising from conduct
charged in the Indictment. The United States will bring this Plea Agreement and
the full extent of Defendant's cooperation to the attention of other prosecuting offices
if requested.
United States’ Non-Waiver of Appeal
12. The United States reserves the right to carry out its responsibilities

under the Sentencing Guidelines. Specifically, the United States reserves the right:

(a) to bring its version of the facts of this case, including its evidence file
and any investigative files, to the attention of the Probation Office in

7
Case 4:18-cr-00620 Document 33 Filed on 09/04/19 in TXSD Page 8 of 16

connection with that office’s preparation of a presentence report;
(b) to set forth or dispute sentencirg factors or facts material to sentencing;

(c) to seek resolution of such factors or facts in conference with
Defendant’s counsel and the Frobation Office;

(d) to file a pleading relating to these issues, in accordance with U.S.S.G.
§ 6A1.2 and Title 18, United States Code, § 3553(a); and

(e) to appeal the sentence imposed or the manner in which it was
determined.

Sentence Determination

13. Defendant is aware that the sentence will be imposed after
consideration of the Sentencing Guidelines, which are only advisory, as well as the
provisions of Title 18, United States Code, § 3553(a). Defendant nonetheless
acknowledges and agrees that the Court has authority to impose any sentence up to
and including the statutory maximum set for the offense to which Defendant pleads
guilty, and that the sentence to be imposed is within the sole discretion of the
sentencing judge after the Court has consulted the applicable Sentencing Guidelines.
Defendant understands and agrees the parties’ positions regarding the application of
the Sentencing Guidelines do not bind the Court, and that the sentence imposed is
within the discretion of the sentencing judge. If the Court should impose any
sentence up to the maximum established by statute, or should the Court order any or
all of the sentences imposed to run consecutively, Defendant cannot, for that reason

alone, withdraw a guilty plea, and will remain bound to fulfill all of the obligations

8
Case 4:18-cr-00620 Document 33 Filed on 09/04/19 in TXSD Page 9 of 16

under this Plea Agreement.

14.

Rights at Trial

Defendant represents to the Court that she is satisfied that her attorney

has rendered effective assistance. Defendznt understands that by entering into this

Agreement, she surrenders certain rights as provided in this Plea Agreement.

Defendant understands that those rights include the following:

(a)

(b)

(c)

15.

If Defendant persisted in a plea of not guilty to the charges, Defendant
would have the right to a speedy jury trial with the assistance of
counsel. The trial may be coriducted by a judge sitting without a jury
if Defendant, the United States, and the court all agree.

At a trial, the United States would be required to present witnesses and
other evidence against Def2ndant. Defendant would have the
opportunity to confront those witnesses and her attorney would be
allowed to cross-examine them. In turn, Defendant could, but would
not be required to, present witnesses and other evidence on her own
behalf. Ifthe witnesses for Defendant would not appear voluntarily,
she could require their attendance through the subpoena power of the
court.

At atrial, Defendant could rely on a privilege against self-incrimination
and decline to testify, and no inference of guilt could be drawn from
such refusal to testify. However, if Defendant desired to do so, she
could testify on her own behalf.

Factual Basis for Guilty Plea

Defendant is pleading guilty because she is guilty of the charges

contained in Count One of the Indictment. If this case were to proceed to trial, the

United States could prove each element of the offense beyond a reasonable doubt.

The following facts, among others would be offered to establish Defendant’s guilt:

9
Case 4:18-cr-00620 Document 33 Filed on 09/04/19 in TXSD Page 10 of 16

Defendant Anna Maria Sites was employed at FulFill Plus, Inc.
(“FulFill”) in Houston, Texas, in 2010 through February 2015. She handled
Human Resources and Accounting for FulFill. During that time period, FulFill
administered various rebate programs for Dr Pepper Snapple Group
(“DPSG”), ranging from rebates for returned bottle caps to rebates for
switching to DPSG brand drinks in restaurant/convenience store soda
dispensers.

In 2014 and 2015, FulFill administered a DPSG rebate program known
as 2014 Fast Start, which paid a $75.00 rebate for switching to a DPSG drink
in soda dispensers. DPSG paid FulFill $125,000.00 to manage this rebate
program and pay rebates. FulFill billed DPSG separately for additional
expenses for the rebate program such as postage. Defendant Sites and her co-
defendant devised a scheme to defraud DPSG by not paying all the rebates for
the Fast Start 2014 rebate program received in the mail by FulFill. The FulFill
employee who handled the Fast Start 2014 rebate program was instructed by
Defendant Sites and her co-defendant not to pay those rebates unless the
rebate holder complained about not receiving the rebate payment. It was only
after a complaint and sometimes multiple complaints were received that
FulFill would mail a rebate check by the United States Postal Service to the
rebate holder to mollify the rebate holder from complaining further to DPSG.
Defendant Sites and her co-defendant exchanged Skype messages on January
20, 2014, talking Od e rebate scam.

In June of 2015, Wee Lane Shell in Bakersfield, CA mailed to FulFill
its 2014 Fast Start rebate request for $75 for switching from Tropicana Fruit
Punch to Diet Dr Pepper. The owner of White Lane Shell sent an email to
FulFill in September 2014 after not receiving his rebate. When the rebate was
still not received in November of 2014, the owner then complained to his
bottler representative, who then emailed FulFill about the rebate. It was only
after the bottler representative contacted FulFill again in December 2014
about the rebate not being paid that a rebate check in the amount of $75 from
FulFill was mailed out to White Lane Shell on or about January 21, 2015.

Defendant Sites and her co-de“endant sent Rebate Fund Reports for the
2014 Fast Start rebate program to DPSG, which falsely represented that
rebates were being paid when they were not. On November 23, 2014,
Defendant Sites sent an email to DPSG with an invoice and a Rebate Fund
Report through November 20, 2014. Both the invoice and Rebate Fund Report
were fraudulent as the invoice charged for the mailing of rebates, which had

10
Case 4:18-cr-00620 Document 33 Filed on 09/04/19 in TXSD Page 11 of 16

not been sent, and the Rebate Fund Report listed numerous rebates as paid
when they had not been paid.

DPSG suffered a loss as a result of scheme to defraud committed by
Defendant Anna Maria Sites and her co-defendant.
Breach of Plea Agreement
16. If Defendant should fail in any way to fulfill completely all of the
obligations under this Plea Agreement, the United States will be released from its
obligations under the Plea Agreement, and Defendant’s plea and sentence will stand.
If at any time Defendant retains, conceals or disposes of assets in violation of this
Plea Agreement, or if Defendant knowingly withholds evidence or is otherwise not
completely truthful with the United States, then the United States may move the
Court to set aside the guilty plea and reinstate prosecution. Any information and
documents that have been disclosed by Defendant, whether prior to or subsequent to
this Plea Agreement, and all leads derived therefrom, will be used against Defendant
in any prosecution.
Restitution and Fines
17. This Plea Agreement is being entered into by the United States based
on Defendant’s express representation that she will make a full and complete
disclosure of all assets over which she exercises direct or indirect control, or in which
she has any financial interest. Defendant agrees not to dispose of any assets or take

any action that would effect a transfer of prcperty in which she has an interest, unless

1]
Case 4:18-cr-00620 Document 33 Filed on 09/04/19 in TXSD Page 12 of 16

Defendant obtains the prior written permission of the United States.

18. Defendant agrees to make complete financial disclosure by truthfully
executing a sworn financial statement (Form OBD-500) within 14 days of signing
this plea agreement. Defendant agrees <o authorize the release of all financial
information requested by the United States, including, but not limited to, executing
authorization forms permitting the United States to obtain tax information, bank
account records, credit histories, and social security information. Defendant agrees
to discuss and answer any questions by the United States relating to Defendant’s
complete financial disclosure.

19. Defendant agrees to take all steps necessary to pass clear title to
forfeitable assets to the United States and to assist fully in the collection of restitution
and fines, including, but not limited to, surrendering title, executing a warranty deed,
signing a consent decree, stipulating to facts regarding the transfer of title and the
basis for the forfeiture, and signing any other documents necessary to effectuate such
transfer. Defendant also agrees to direct anv banks, which have custody of her assets
to deliver all funds and records of such assets to the United States.

20. Defendant understands that restitution and fines are separate
components of sentencing and are separate obligations.

Restitution

21. Defendant agrees to pay full restitution to the victim regardless of the

12
Case 4:18-cr-00620 Document 33 Filed on 09/04/19 in TXSD Page 13 of 16

- count of conviction. Defendant understands and agrees that the Court will determine
the amount of restitution to fully compensate the victim. Defendant agrees that
restitution imposed by the Court will be due and payable immediately and that
Defendant will not attempt to avoid or delay payment. Defendant waives the right
to challenge in any manner, including by d:rect appeal or in a collateral proceeding,
the restitution order imposed by the Court.
Fines

22. Defendant understands that urder the Sentencing Guidelines the Court
is permitted to order Defendant to pay a fine that is sufficient to reimburse the
government for the costs of any imprisonment or term of supervised release, if any.
Defendant agrees that any fine imposed by the Court will be due and payable
immediately, and Defendant will not attempt to avoid or delay payment. Defendant
waives the right to challenge the fine in any manner, including by direct appeal or in
a collateral proceeding.

Complete Agreement

23. This written Plea Agreement, consisting of 16 pages, including the
attached addendum of Defendant and his attorney, constitutes the complete Plea
Agreement between the United States, Defendant, and his counsel. No promises or
representations have been made by the United States except as set forth in writing in

this Plea Agreement. Defendant acknowledges that no threats have been made

13
Case 4:18-cr-00620 Document 33 Filed on 09/04/19 in TXSD Page 14 of 16

against him and that she is pleading guilty freely and voluntarily because she is
guilty.
24. Any modification of this Plea Agreement must be in writing and

signed by all parties.

Filed at Houston, Texas, on efi) of SIMBA , 2019.

 

Ania Maria Sites
Defendant

Subscribed and sworn to before me cn meftn of SDM , 2019.

DAVID J. BRADLEY, Clerk
UNITED STATES DISTRICT CLERK

‘fn ete

Deplity United $tAtes District Clerk

 

APPROVED:

RYAN K. PATRICK )

United States Attorney

Sf John R. Braddock Adres Sanchez
Assistant United States Attorney Attorney for Defendant
Southern District of Texas
Telephone: 713-567-9728
Facsimile: 713-718-3404

14
Case 4:18-cr-00620 Document 33 Filed on 09/04/19 in TXSD Page 15 of 16

_ UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
v. : CRIMINAL NO. H-18-620
ANNA MARIA SITES :

PLEA AGREEMENT - ADDENDUM

I have fully explained to Defendant: her rights with respect to the pending
Indictment. I have reviewed the provisions of the United States Sentencing
Commission’s Guidelines Manual and Policy Statements and I have fully and
carefully explained to Defendant the provisions of those Guidelines which may
apply in this case. I have also explained to Defendant that the Sentencing Guidelines
are only advisory and the court may sentence Defendant up to the maximum allowed
by statute per count of conviction. Further, I have carefully reviewed every part of
this Plea Agreement with Defendant. To ny knowledge, Defendant’s decision to

enter into this Agreement is an informed and voluntary one.

R—— ey

Attor#€y for Defendant Date

I have consulted with my attorney and fully understand all my rights with
respect to the Indictment pending against me. My attorney has fully explained and

I understand all my rights with respect to the provisions of the United States

15
Case 4:18-cr-00620 Document 33 Filed on 09/04/19 in TXSD Page 16 of 16

Sentencing Commission’s Guidelines Manual which may apply in my case. I have
read and carefully reviewed every part of this Plea Agreement with my attorney. |

understand this Agreement and I voluntarily agree to its terms.

Mania Sit, afalia

Defendant Date

16
